Bleckley, Justice.
If a man, though having health, will not work for the support of his wife and minor children, a court cannot assume direct control of his will and muscle and compel him to labor. To do this would be to reduce him to a sort of juridical slavery, and would contradict the spirit of our institutions. To be idle (taking the consequences) is one of the privileges of a freeman, unless he is convicted pen-ally of some offense and put to work as a punishment. But while a civil court cannot order an able-bodied man to go to work, it can, in a proper case for. alimony, order him to contribute so much money at such and such times to the maintenance of his dependent family, and leave him to provide the money by the free and voluntary exercise of his faculties, mental and physical, or by any other means at his command. If it is not reasonably and fairly within Ills power to comply with the order, he may disobey it, and the court must and will excuse him. But it is not a sufficient excuse to say, “I cannot raise the money unless I work for it,” nor, “Although I can raise money by my labor, I cannot save that much over and above my expenses, unless I practice a more rigid economy than is agreeable to me.” I do not mean to suggest that the answer in the present case is to this effect, but only that a man under lawful oi'ders of a court in i-espeet to the support of his family, has no moi’e latitude than one who does his duty without any order. It is the common practice of husbands and fathers wherever civilization pi’evails, to supplement or supply deficient pecuniai-y means of support for their families with their personal exertions, and to so curtail their own expenses as to leave something for the wite and minor childx’en. Whatever may be the theoretical difficulties of maintaining a family on the labor of one man, with such casual assistance as his wife and young children can afford, practically all such difficulties are overcome so generally that there is a reasonable presumption of the ability of any *359able-bodied husband and father to contribute something to the support of his wife and each minor child. Here there was an entire cessation to respond, with anything, to the order for alimony. The suspension was complete ; every cent was withheld. And there was some appearance of doubtful faith in the shape of co-operative dealings with relations. We cannot say that the judge, under the circumstances, abused his authority in not accepting the respondent’s answer as satisfactory, and in ordering an attachment for contempt. The attachment will bring the actual resources of the respondent to a practical and decisive test. Pressure is a great concentrator and developer of force. Under the stress of an attachment, even the vision of the respondent himself may be cleared and brightened, so that he will discern ways and means which were once hidden from him, or seen obscurely. It is a great help to do a thing to- feel that it must be done, and that there is no-evading it. Harsh as was the old remedy of imprisonment for debt, it had this wholesome effect in many cases, and was, so far, a beneficent instrumentality. While the imprisonment which impends over the respondent is not for debt, (9 Reporter, 109; 58 Ga., 300; 59 1b., 523; 44 Ib., 216,) it can be prevented by the same means as if it were; that is, by payment. In reducing him to the alternative of prompt payment each month or of being attached, the judge has put the respondent on the vantage side of all his resources, whatever they may be. Another consideration to which we look is, that such orders are subject to modification, from time to time; and we will not anticipate that if the respondent really becomes willing to render obedience and proves unable, there will be any further exaction made of him at the expense of his liberty.
Judgment affirmed.